Citation Nr: 0629606	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for the veteran's service-connected Baker's cyst, 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In September 2005, the Board remanded the veteran's claim for 
an initial evaluation in excess of 10 percent disabling for 
service-connected Baker's cyst, left knee.  The Remand 
directed the RO to conduct a VA examination to determine the 
severity of the veteran's left knee Baker's cyst.  
Specifically, the VA examiner was to state whether the 
Baker's cyst resulted in any scars on the left knee, and if 
so, whether these scars were painful on examination, were 
unstable, or caused limited motion or limitation of function.

Consequent to this Remand, a VA examination was conducted in 
November 2005.  In the examination report, the VA examiner 
stated the dimensions of the veteran's left knee 
postoperative Baker's cyst scar.  However, the examiner 
failed to note whether the scar was painful on examination, 
unstable, or caused limited motion or limitation of function.  
The Court of Appeals for Veterans Claims has held that RO 
compliance with a Remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.   Stegall v. West, 
11 Vet. App. 268 (1998).  Because the November 2005 VA 
examination was insufficient for VA purposes, an additional 
VA examination must be conducted to obtain the pertinent 
clinical information necessary for proper schedular 
evaluation of the veteran's service-connected disability.

Additionally, the examiner noted that during the November 
2005 VA examination, the veteran reported that he was to 
undergo an additional Baker's cyst surgical removal procedure 
in either January or February 2006.  As such, additional 
treatment records with regard to the veteran's service-
connected left knee Baker's cyst may exist that are not 
currently associated with the claims file.  These must be 
obtained. 

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
any records generated from the January 
2006 and February 2006 appointments 
noted in the November 2005 VA 
examination report.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond. 

3.  The veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected 
Baker's cyst, left knee.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
record in detail all pertinent medical 
complaints, symptoms, and clinical 
findings.  Specifically, the examiner 
must note the area (length and width) of 
any scars present, and must comment as 
to whether the scars are painful on 
examination, unstable, or cause limited 
motion or limitation of function.  A 
complete rationale for all opinions 
stated must be provided.  The report 
prepared must be typed.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the claim for an initial 
evaluation in excess of 10 percent 
disabling for service-connected Baker's 
cyst, left knee, must be readjudicated.  
If the benefit on appeal remains denied, 
an additional supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



